Clark, J.
Plaintiff suffered personal injury and property damages in a collision of automobiles of-the parties at the intersection of Third and Seward avenues, Detroit. Plaintiff was driving westerly on Seward and through the intersection and with the green light when defendant, going north on Third, drove his automobile into the intersection and against the red light and into the side of plaintiff’s, automobile. In a trial without a jury defendant had judgment. Plaintiff appeals.
The case is ruled by Travis v. Eisenlord, 256 Mich. 264, and is accordingly reversed, with costs, and new trial granted.
McDonald, C. J., and Potter, Sharpe, North, Fead, Wiest, and Butzel, JJ., concurred.